 MURRAY METAL PLATING WORKS, INC.455MurrayMetal PlatingWorks,Inc.andInternationalUnion,United Automobile, Aerospace and Agricul-tural ImplementWorkers of America (UAW),Petitioner.Case 30-RC-2438November 7, 1975DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered an objection toan election held November 8, 1974,1 and the HearingOfficer's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief and hereby adopts the HearingOfficer's findings and recommendations.2CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballotshave been cast for International Union,UnitedAutomobile,Aerospace and AgriculturalImplementWorkers of America (UAW), and that,pursuant to Section 9(a) of the Act, the foregoinglabor organization is the,exclusive representative ofall the employees in the following appropriate unitfor the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, andother terms and conditions of employment:All production and maintenance employees of theEmployer at its single Milwaukee,Wisconsinlocation;excluding office clerical employees,professionalemployees, engineers, draftsmen,salesmen, salaried employees, guards, leadmen,and other supervisors as defined in the Act.1The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was- 20 for, and 16 against, thePetitioner,there was I challenged ballot, an insufficient number to affectthe results,2 It isthe established policy of the Board not to overrule a HearingOfficer's credibilityresolutions unless the clear preponderance of all therelevant evidence convinces us that the resolutions were incorrect.ConnorsTradingCompany,Inc,188NLRB263 (1971),The Coca-ColaBottlingCompany ofMemphis,132 NLRB 481 (1961).We.find nosufficient basis fordisturbingthe credibilityresolutions in this case.221 NLRB No. 80